Exhibit 10.3

 

Spherix Incorporated

 

--------------------------------------------------------------------------------

 

 

[g256192kei001.jpg]

 

September 28, 2007

 

 

Robert L. Clayton

2305 Deckman Lane

Silver Spring, MD 20906

 

Dear Robert:

 

You have resigned your full-time position with Spherix Incorporated (the
“Company”). You have agreed to provide part-time services to the Company
starting October 1, 2007, as set forth herein.

 

1.                                       POSITIONS

 

You shall continue to be the Chief Financial Officer, and have the duties and
responsibilities typically performed by a chief financial officer, together with
any duties reasonably assigned to you by the Company’s CEO/COO, until such time
as the Company engages a full time Chief Financial Officer (the “CFO”). It is
expected that you would provide a minimum of seventy (70) hours of services per
month. Thereafter you will provide such services as may be reasonably requested
by the CFO.

 

2.                                        SALARY

 

You will be paid at the rate of $125/hour. You will provide time sheets
detailing your hours of service.

 

3.                                        BENEFITS

 

You will also be entitled, during the term of your employment, to such employee
benefits as the Company may offer from time to time, subject to applicable
eligibility requirements. You will also be permitted to pursue appropriate
continuing professional education opportunities to stay abreast of SEC
requirements.

 

4.                                         TERMINATION OF EMPLOYMENT

 

Your employment may be terminated at any time by you or by the Company with or
without cause, without prior written notice. This at-will employment
relationship cannot be changed except in writing signed by the CEO/COO of the
Company.

 

 

o Corporate Headquarters



12051 Indian Creek Court
Beltsville, MD 20705
(301) 419-3900
Fax: (301) 210-4908/4909
www.spherix.com

 

o Cumberland Regional Office



12501 Willowbrook Road
Cumberland, MD 21502
(301) 722-9100
Fax: (301) 722-9103
www.spherix.com

 

o South Dakota Regional Office

 

1140 Plant Street
Rapid City, SD 57702
(605) 716-3080
Fax: (605) 716-1788
www.spherix.com

 

1

--------------------------------------------------------------------------------


 

5.                                      PAYMENTS UPON TERMINATION OF EMPLOYMENT

 

If you terminate your employment or if the Company terminates your employment
with or without cause, the Company will pay you any accrued and unpaid
compensation (subject to normal withholding and other deductions) to the
effective date of termination of your employment.

 

6.                                      ADDITIONAL PROVISIONS

 

It is understood that you may consult for other companies as long as such
consulting does not interfere with your services hereunder.

 

The terms described in this letter agreement will be the terms of your
employment, and this letter supersedes any previous discussions or offers and
all prior employment and consulting agreements between you and the Company or
any of its subsidiary corporations. Any additions or modifications of these
terms would have to be in writing and signed by you and a senior executive
officer of the Company.

 

The validity, interpretation, construction and performance of this letter
agreement shall be governed by the laws of the State of Delaware (except the
provisions governing the choice of law).

 

If you agree that this letter agreement evidences our agreement concerning your
employment with the Company, please indicate so by signing both copies of this
letter retaining one for your files.

 

We are very excited about you joining us. I look forward to a productive and
mutually beneficial working relationship. Please let me know if I can answer any
questions for you about any of the matters outlined in this letter agreement.

 

 

 

Sincerely,

 

 

 

 

 

/s/ Claire L. Kruger

 

 

Claire L. Kruger, Chief Executive Officer and

 

Chief Operating Officer

 

 

ACCEPTANCE

 

I accept employment with Spherix Incorporated under the terms set forth in this
letter agreement:

 

/s/ Robert L. Clayton

 

Robert L. Clayton, CPA

 

2

--------------------------------------------------------------------------------